Case 2:20-cv-10695-FLA-RAO Document 24 Filed 02/08/21 Page1of4 Page ID #:882

UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:20-cv-10695-FLA (RAOx) Date February 8, 2021
Title Dr. Joseph J. Jablonski, Jr. v. Claremont Graduate University, et al.

 

Present: The Honorable FERNANDO L. AENLLE-ROCHA
UNITED STATES DISTRICT JUDGE

 

 

 

V.R. Vallery Not Reported
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceeding: (IN CHAMBERS) ORDER ON PLAINTIFF’S MOTION TO REMAND
1. Background

Dr. Joseph J. Jablonski, Jr. (“Plaintiff”) filed this action in the Los Angeles Superior
Court (“LASC”) on July 31, 2020. Dkt. 1-2 at44. The Complaint alleged Claremont
Graduate University, Michael Uhlmann, Jean Schroedel, and Heather Campbell (collectively,
“Defendants’”) violated state and federal laws, including Title VII of the Civil Rights Act of
1964 and the Genetic Information Nondiscrimination Act of 2008, by discriminating against
Plaintiff, a bisexual man who is HIV-positive. Dkt. 1-2 at4,6. Defendants were served the
Complaint and Summons on October 23, 2020. Dkt. 1 at 2.

On November 23, 2020, Defendants filed a notice of removal, asserting federal
question jurisdiction under 28 U.S.C. § 1331 and supplemental jurisdiction over the state law
claims under 28 U.S.C. §1367. Dkt. 1 at 3-4. Defendants filed a Motion to Dismiss on
December 14, 2020, arguing Plaintiff failed to allege sufficient facts to support his claims and
that several claims were barred by the applicable statutes of limitations. Dkt. 10. Plaintiff
filed a First Amended Complaint (“FAC”) on January 4, 2021, omitting all federal law claims."

 

' The FAC alleges seven claims for: (1) sexual orientation discrimination in violation of
California’s Fair Employment and Housing Act (“FEHA”) (Cal. Gov’t Code §§ 12900 et seq.);
(2) failure to prevent discrimination in violation of FEHA; (3) fraudulent/intentional
misrepresentation; (4) intentional infliction of emotional distress; (5) negligent infliction of

Page 1 of 4
Case 2:20-cv-10695-FLA-RAO Document 24 Filed 02/08/21 Page 2of4 Page ID #:883

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:20-cv-10695-FLA (RAOx) Date February 8, 2021
Title Dr. Joseph J. Jablonski, Jr. v. Claremont Graduate University, et al.

 

Dkt. 13 at 1. Plaintiff filed the subject Motion to Remand this action to the LASC on January
21, 2021, arguing all bases for subject matter jurisdiction were lost upon filing of the FAC and
requesting an award of attorney’s fees. Mot. at 3-5. Defendants have not filed a timely
opposition to Plaintiff's Motion to Remand.

The court finds this matter appropriate for resolution without oral argument and
vacates the hearing set for February 19, 2021. See Fed. R. Civ. P. 78(b); Local Rule 7-15.

ll. Discussion
A. Motion to Remand

A defendant may remove a civil action from state to federal court so long as
jurisdiction originally would lie in federal court. 28 U.S.C. § 1441(a). “Challenges to
removal jurisdiction require an inquiry into the circumstances at the time the notice of
removal is filed.” Spencer v. U.S. Dist. Court, 393 F.3d 867, 871 (9th Cir. 2004). “When
removal is proper at that time, subsequent events, at least those that do not destroy original
subject matter jurisdiction, do not require remand.” /d. Although remand is not required
once federal claims that were the basis for a district court’s original jurisdiction have been
dropped from a lawsuit, the district court has discretion to remand if it “will best accommodate
the values of economy, convenience, fairness, and comity.” Harrell v. 20th Century Ins. Co.,
934 F.2d 203, 205 (9th Cir. 1991) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,
351 (1988), superseded on other grounds by 28 U.S.C. § 1447(c), as recognized in Parnoff
v. Fireman’s Fund Ins. Co., 796 F. App’x 6, 8 (2d Cir. 2019)). Generally, when all federal
claims are dismissed in a lawsuit’s early stages and only state law claims remain, the court
should decline to exercise jurisdiction over the remaining state law claims. Cohill, 484 U.S.
at 350; Wren v. Sletten Const. Co., 654 F.2d 529, 536 (9th Cir. 1981) (“When the state
issues apparently predominate and all federal claims are dismissed before trial, the proper
exercise of discretion requires dismissal of the state claim.”).

Here, Plaintiff omitted the federal claims from the FAC, and there is no other basis for
subject matter jurisdiction.2 Since the case is at the pleading stage, remand would not
adversely affect the interests of judicial economy. The remaining seven claims assert

 

emotional distress; (6) defamation per se; and (7) intentional interference of prospective
business relations. FAC ¥{ 238-80.

2 Plaintiff cannot establish subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)
because the named parties are not diverse. FAC {¥j 1-5.

Page 2 of 4
Case 2:20-cv-10695-FLA-RAO Document 24 Filed 02/08/21 Page 30f4 Page ID #:884

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:20-cv-10695-FLA (RAOx) Date February 8, 2021
Title Dr. Joseph J. Jablonski, Jr. v. Claremont Graduate University, et al.

 

violations of California statutes and common law and are best resolved in state court. See
Cohill, 484 U.S. at 350. Accordingly, the court GRANTS Plaintiff's motion and REMANDS
the action to the Los Angeles Superior Court.

B. Request for Attorney’s Fees

Absent unusual circumstances, attorney’s fees may only be awarded under 28 U.S.C.
§ 1447(c) “where the removing party lacked an objectively reasonable basis for seeking
removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). In the Motion to
Dismiss, Defendants argued that though the parties had entered into a tolling agreement, the
agreement did not apply to Plaintiff's federal claims, and thus those claims were time barred.
Dkt. 10 at17n.1. Plaintiff argues that if Defendants’ “assertions were true, then [their]
motion for removal had no legal basis,” and Defendants should have filed the Motion to
Dismiss in the state court. Mot. at4. Plaintiff states “it was [his] understanding that all his
claims were covered by the tolling agreement,” but he nevertheless agreed to drop the
federal claims and file the FAC after conferring with Defendants. Mot. at3. In essence,
Plaintiff contends he is entitled to attorney’s fees because Defendants should have known
their argument regarding the scope of the tolling agreement would prevail and bar Plaintiff's
federal claims.

Plaintiff's reliance on hindsight to justify his claim for attorney’s fees fails. The
removal was not objectively unreasonable because the operative complaint contained two
federal causes of action. Defendants, therefore, were entitled to seek removal. See 28
U.S.C. §§ 1331, 1441(a). Indeed, even after Plaintiff filed the FAC, the court could have
exercised its discretion to retain jurisdiction over the remaining state law claims. See
Harrell, 934 F.2d at 205. For the same reasons, Defendants’ removal was not frivolous or in
bad faith under Fed. R. Civ. P. 11(b). Accordingly, Plaintiffs request for attorney’s fees is
DENIED.

lll. Conclusion

For the foregoing reasons, the court GRANTS Plaintiff's Motion to Remand and
DENIES Plaintiffs request for attorney’s fees. The court REMANDS this action to the Los
Angeles Superior Court for further proceedings.

Page 3 of 4
Case 2:20-cv-10695-FLA-RAO Document 24 Filed 02/08/21 Page 4of4 Page ID #:885

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:20-cv-10695-FLA (RAOx) Date February 8, 2021
Title Dr. Joseph J. Jablonski, Jr. v. Claremont Graduate University, et al.

 

IT IS SO ORDERED.

 

Initials of
Preparer vrv

 

Page 4 of 4
